Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “robot configured to hold and rotate the bracket about a first predetermined first axis of rotation” in claim 1, “robot moves the bracket with bringing the first contact portion configured to be brought into pressure contact with the bent edge by the second slider mechanism” in claim 6, “robot moves the first bracket member toward the second surface” in claim 7,   “robot moves the bracket member with allowing the ball rollers to roll on the second surface and the guide roller to rotate on the bent edge” in claim 8,  “robot operates the first displacement slider to displace the holding bracket portion along the first axis relative to the first bracket member” in claim 9,  and “robot operates the second displacement slider to adjust a position of the coating gun in the extension direction of the second axis” in claim 10,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Paragraph 39 recites “robot 111”. Correction is requested.
A review of the specification is requested for any other informalities, typos, or non-idiomatic English.
Claim Objections
Claim 1 objected to because of the following informalities:  last paragraph of claim 1 recites: “a coating position on the object …. overlaps with the coating position” .
position of the coating position of the coating on the object” . A subsequent claims including this terminology should include this amended claim language for this terminology.
Claim 2 recites: “radiate first light … radiate second light”. 
A suggested revision is as follows: “radiate a first light … radiate a second light”.
  Appropriate correction is required.
Claim 4 recites: “extends at a position distant from the bent edge ”. 
A suggested revision is as follows: “extends at a position spaced apart from the bent edge”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first slider mechanism” and “second slider mechanism” in claims 6-11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over EP 2 719 997 A2 to Waletzki et al (hereinafter Waletzki) and US Pat. Pub. No. 20030140671 to Lande et al (hereinafter Lande).

Waletzki does not explicitly teach a robot configured to hold and rotate the bracket about a predetermined first axis of rotation, wherein when the robot rotates the bracket from a first rotational position, at which the coating gun applies the coating agent to a coating position on the object, to a second rotational position in which the bracket is angularly changed by a predetermined rotational angle about the first axis of rotation. ( See Waletzki, paragraphs 52-57, and Figs. 1 and 4.)
Lande is directed to applying a sealant bead along bent edges of automotive various components including substrates with curved portions. (See Lande, paragraph 95).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a robot configured to hold and rotate the bracket about a predetermined first axis of rotation, wherein when the robot 
Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over EP 2 719 997 A2 to Waletzki et al (hereinafter Waletzki) and US Pat. Pub. No. 20030140671 to Lande et al (hereinafter Lande) in view of US Pat. Pub. No. 20100180711 A1 to Kilibarda et al (Kilibarda). 
Regarding claim 2, Waletzki teaches the object has a first surface (sheet metal part along 3 to the left of 11)  to which the coating agent is applied, and a second surface (sheet metal part along 3 to the right of 11)  opposite to the first surface, wherein the sensor device includes a first optical sensor (2a) configured to radiate first light to the first surface to detect a position of the first surface (sheet metal part along 3 to the left of 11)  when the bracket is at the second rotational position, and a second optical sensor (2b) configured to radiate second light to the second surface (sheet metal part along 3 to the right of 11)  to detect a position of the second surface when the bracket is at the second rotational position. ( See Waletzki, paragraphs 52-57, and Fig. 2b.)
Waletzki does not explicitly teach the detection area is formed by overlaying the first light with the second light. 
	Kilibarda is directed to an end effector with two sensors.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the detection area formed by overlaying the first light with the second light, because Killibarda teaches the second sensor (140) can provide the feedback as to the quality of the bead of the fluid applied to the workpiece. (See Kilibarda, paragraphs 34-36 and Fig. 3.)
Regarding claim 3, Waletzki does not explicitly teach the first optical sensor is a sensor configured to radiate a beam as the first light, and wherein the second optical sensor is another sensor configured to radiate another beam as the second light.
	Kilibarda teaches the first optical sensor (146) is a sensor configured to radiate a beam as the first light, and wherein the second optical sensor (140) is another sensor configured to radiate another beam as the second light. (See Kilibarda, paragraphs 34-36 and Fig. 3.)
	 Examiner is considering the detection area of a vision system to be equivalent to an optical sensor based on paragraphs 34-36 and Fig. 3 of Kilibarda.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first optical sensor is a  sensor configured to radiate a beam as the first light, and wherein the second optical sensor is another sensor configured to radiate another beam as the second light, because Killibarda teaches the second sensor (140) can provide the feedback as to the 
Regarding claim 3, Waletzki does not explicitly teach the first optical sensor is a laser sensor configured to radiate a laser beam as the first light, and wherein the second optical sensor is another laser sensor configured to radiate another laser beam as the second light.
	Kilibarda teaches the first optical sensor (146) is a sensor in a vision system and wherein the second optical sensor (140) is another sensor in a vision system. (See Kilibarda, paragraphs 34-36 and Fig. 3.)
	 Examiner is considering the vision system to be equivalent to a sensing system including laser beams based on paragraphs 34-36 and Fig. 3 of Kilibarda.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first optical sensor is a laser sensor configured to radiate a laser beam as the first light, and wherein the second optical sensor is another laser sensor configured to radiate another laser beam as the second light, as an art recognized equivalent form for sensing and detection. (See Kilibarda, paragraphs 34-36 and Fig. 3.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 4, Waletzki teaches the coating agent is a sealing agent. (See Waletzki, paragraph 45.)

Waletzki does not explicitly teach a hem strip which is bent along a bent edge from the main plate portion to form a part of the first surface.
Regarding claim 4, applicant claims a specific material or article worked upon including a hem strip which is bent along a bent edge from the main plate portion to form a part of the first surface. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 4, applicant claims a specific material or article worked upon including sealing agent. The coating apparatus in the applied references would be capable of coating with this material. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
	 Examiner is considering the vision system to be equivalent to a sensing system including laser beams based on paragraphs 34-36 and Fig. 3 of Kilibarda.

 Regarding claim 5, Waletzki does not explicitly teach the bent edge forms a wheel arch, wherein the sealing agent is applied to the hem edge which is bent along the wheel arch while the robot moves the first axis of rotation along the wheel arch.
	Lande is directed to applying a sealant bead along bent edges of automotive various components.
	Lande teaches structure capable of coating the bent edge forms a wheel arch, wherein the sealing agent is applied to the hem edge which is bent along the wheel arch while the robot (22) moves the first axis of rotation along the wheel arch. (See Lande, paragraphs 83, 108, and Figs. 1, 3, and 9.) Examiner is considering a hem flange and wheel well to be equivalent to the hem edge which is bent along the wheel arch while the robot (22) moves the first axis of rotation along the wheel arch.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the bent edge forms a wheel arch, wherein the sealing agent is applied to the hem edge which is bent along the wheel arch while the robot moves the first axis of rotation along the wheel arch, because Lande teaches with would enable flowable materials to be applied to materials in need of sealing protection. (See Lande, paragraphs 83, 108, and Figs. 1, 3, and 9.)

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No.16/496,841 (reference application) in view of US Pat. Pub. No. 20030140671 to Lande (hereinafter Lande). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of ‘841 teaches:
a coating device comprising: a coating gun (nozzle)  configured to apply a coating agent to an object; a sensor device (sensor device) configured to form a detection area in which the coating agent is detected on the object; a bracket (bracket) 
Claim 11 of ‘841 does not explicitly teach a robot (robot) configured to rotate the bracket about a predetermined first axis of rotation, wherein when the robot rotates the bracket from a first rotational position, at which the coating gun applies the coating agent to a coating position on the object, to a second rotational position in which the bracket is angularly changed by a predetermined rotational angle about the first axis of rotation.
 Lande is directed to applying a sealant bead along bent edges of automotive various components including substrates with curved portions with a robot (22). (See Lande, paragraph 95).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a robot configured to hold and rotate the bracket about a predetermined first axis of rotation, wherein when the robot rotates the bracket from a first rotational position, at which the coating gun applies the coating agent to a coating position on the object, to a second rotational position in which the bracket is angularly changed by a predetermined rotational angle about the first axis of rotation, because this would enable the robot to apply the sealant on curved portions, which would require rotating the bracket at a second rotational position to enable flowable materials to be applied to materials in need of sealing protection. (See Lande, paragraphs 83, 108, and Figs. 1, 3, and 9.)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/
Primary Examiner
Art Unit 1717